In an action by a bank to recover money alleged to have been paid out under a mistake of fact, and for other relief, the appeal is (1) from an order of the City Court of New Rochelle entered September 18, 1958 dismissing appellant’s motion for summary judgment striking out the answer, or for alternative relief, and (2) from an order of said court entered October 14, 1958 granting reargument, and upon reargument adhering to the original decision. Appeal from order entered September 18, 1958 dismissed, without costs (Graffeo v. Graffeo, 7 A D 2d 741). Order entered October 14, 1958 affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Wenzel, Murphy, Hallinan and Kleinfeld, JJ., concur.